                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:18-CR-311-MOC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )
                                                        )
 ROGER ROGER,                                           )
 PAUL ANDY STIEP,                                       )
 MANUEL MAURO CHAVEZ,                                   )
 DAVID MICHAEL NIGH,                                    )
 MARK RAYMOND OMAN,                                     )
 COLE ANTHONY PARKS, and                                )
 NICHOLAS RICHER,                                       )
                                                        )
                Defendants.                             )
                                                        )

            ORDER UNSEALING INDICTMENT AND ARREST WARRANTS

         THIS MATTER IS BEFORE THE COURT on the Motion to Unseal (Document No.

11) by the United States of America, by and through R. Andrew Murray, United States Attorney

for the Western District of North Carolina, and Sandra Moser, Acting Chief, Fraud Section,

Criminal Division, United States Department of Justice, and for the reasons given,

         IT IS HEREBY ORDERED that the motion is GRANTED, and the indictment and arrest

warrants in the above-named matter be unsealed.

         SO ORDERED.

                                         Signed: October 2, 2018




                                         SEALED DOCUMENT with access to Specified Parties/Plaintiff.
